DETAILED ACTION
1. 	This office action is in response to an amendment filed on 06/17/2022. As the result of the examiner’s amendment claims 6 and 15 are canceled. Thus, claims 1-5, 7-14 and 16-20 are pending. Claims 1, 10 and 17 are independent and each independent claim is amended.  
Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	On June 27, 2022, applicant's representative attorney Stephen Pang, Reg. No. 38,575 and examiner conducted examiner-initiated telephone interview. The summary of the interview is attached. 

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Stephen Pang, Reg. No. 38,575, on June 27, 2022.

	The application has been amended as follows:
In the claims:

1.	(Currently amended) A method for a system comprising:
forming, within an app running upon a smart-device associated with a user, an ephemeral ID signal, wherein the ephemeral ID signal comprises a first data portion including data associated with a server and a second data portion including data not associated with the user;
outputting, from the app running upon the smart-device, the ephemeral ID signal to a plurality of interface devices, wherein the plurality of interface devices comprises a first interface device associated with a first computer system and a second interface device associated with a second computer system, wherein the first computer system is separate from the second computer system;
receiving, within the app running upon the smart-device from the first interface device, an identifier associated with the first computer system and a first nonce;
providing, from the app running upon the smart-device to the server, at least a portion of the identifier associated with the first computer system and the first nonce; 
receiving, within the app running upon the smart-device from the server, a first token associated with the first computer system in response to the portion of the identifier associated with the first computer system and the first nonce, wherein the first token authorizes access to the first computer system by the smart-device, wherein the first token is not associated with the second computer system; [[and]]
storing, within the app running upon the smart-device, the first token associated with the first computer system;
receiving, within the app running upon the smart-device from the second interface device, an identifier associated with the second computer system and a second nonce;
providing, from the app running upon the smart-device to the server, at least a portion of the identifier associated with the second computer system and the second nonce; 
receiving, within the app running upon the smart-device from the server, a second token associated with the second computer system in response to the portion of the identifier associated with the second computer system and the second nonce, wherein the second token authorizes access to the second computer system by the smart-device, wherein the second token is not associated with the first computer system; and
 storing, within the app running upon the smart-device, the second token associated with the second computer system.
2.	(Original) The method of claim 1 wherein the data not associated with the user comprises data selected from a group consisting of: random data, pseudo random data, and data selected from a predetermined set of data.
3.	(Previously presented) The method of claim 1 further comprising verifying, in the first interface device, that the ephemeral ID signal is verified in response to the first data portion.
4.	(Original) The method of claim 1 wherein the first token comprises payload data including data associated with the user and the first computer system.
5.	(Previously presented) The method of claim 1 further comprising providing,  from the app running upon the smart-device to the first interface device, the first token associated with the first computer system.
6.	(Deleted) The method of claim 1 further comprising:
receiving, within the app running upon the smart-device from the second interface device, an identifier associated with the second computer system and a second nonce;
providing, from the app running upon the smart-device to the server, at least a portion of the identifier associated with the second computer system and the second nonce; 
receiving, within the app running upon the smart-device from the server, a second token associated with the second computer system in response to the portion of the identifier associated with the second computer system and the second nonce, wherein the second token authorizes access to the second computer system by the smart-device, wherein the second token is not associated with the first computer system; and
 storing, within the app running upon the smart-device, the second token associated with the second computer system.
7.	(Currently amended) The method of claim [[6]] 1 wherein the second token comprises data associated with the user and the second computer system.
8.	(Previously presented) The method of claim 1
wherein the outputting, from the app running upon the smart-device, the ephemeral ID signal to a plurality of interface devices, comprises outputting the ephemeral ID via short-range communications channel;
wherein the communications channel comprises Bluetooth low energy (BLE).
9.	(Previously presented) The method of claim 1
wherein the outputting, from the app running upon the smart-device, the ephemeral ID signal to a plurality of interface devices, comprises outputting the ephemeral ID via short-range communications channel;
wherein the communications channel is selected from a group consisting of: Zigbee and NFC.
10.	(Currently amended) A smart device comprising:
a processor; 
a short-range transceiver coupled to the processor; 
a wide-area transceiver coupled to the processor; and
a memory coupled to the processor, wherein the memory comprises a software application including code configured to be executed on the processor, wherein the application is configured to: 
direct the processor to form an ephemeral ID signal, wherein the ephemeral ID signal comprises a first data portion including data associated with a server and a second data portion including data not associated with a user;
direct the processor to output the ephemeral ID signal with the short-range transceiver the ephemeral ID to a plurality of interface devices, wherein the plurality of interface devices comprises a first interface device associated with a first computer system and a second interface device associated with a second computer system, wherein the first computer system is separate from the second computer system;
direct the processor to receive with the short-range transceiver from the first interface device an identifier associated with the first computer system and a first nonce;
direct the processor to output with the wide-area transceiver to the server at least a portion of the identifier associated with the first computer system and the first nonce; 
direct the processor to receive with the wide-area transceiver a first token associated with the first computer system in response to the portion of the identifier associated with the first computer system and the first nonce, wherein the first token authorizes the smart device to access the first computer system, wherein the first token is not associated with the second computer system; [[and]]
direct the processor to store in the memory the first token associated with the first computer system;
direct the processor to receive with the short-range transceiver from the second interface device an identifier associated with the second computer system and a second nonce;
direct the processor to output with the wide-area transceiver to the server at least a portion of the identifier associated with the second computer system and the second nonce; 
direct the processor to receive with the wide-area transceiver a second token associated with the second computer system in response to the portion of the identifier associated with the second computer system and the second nonce, wherein the second token authorizes access to the second computer system by the smart-device, wherein the second token is not associated with the first computer system; and
direct the processor to store in the memory the second token associated with the second computer system.
11.	(Original) The smart device of claim 10 wherein the data not associated with the user comprises data selected from a group consisting of: random data, pseudo random data, and data selected from a predetermined set of data.
12.	(Original) The smart device of claim 10 wherein the short-range transceiver comprises a Bluetooth low energy (BLE) transceiver.
13.	(Original) The smart device of claim 10 wherein the wide-area transceiver is selected from a group consisting of: a WiFi transceiver, a cellular service transceiver, a 4G transceiver, a 5G transceiver.
14.	(Original) The smart device of claim 10
wherein the short-range transceiver comprises a communication standard selected from a group consisting of: NFC and Zigbee; and
wherein the wide-area transceiver comprises a communication standard selected from a group consisting of: cellular, 4G and 5G.
15.	(Deleted) The smart device of claim 10 wherein the application is also configured to: 
direct the processor to receive with the short-range transceiver from the second interface device an identifier associated with the second computer system and a second nonce;
direct the processor to output with the wide-area transceiver to the server at least a portion of the identifier associated with the second computer system and the second nonce; 
direct the processor to receive with the wide-area transceiver a second token associated with the second computer system in response to the portion of the identifier associated with the second computer system and the second nonce, wherein the second token authorizes access to the second computer system by the smart-device, wherein the second token is not associated with the first computer system; and
direct the processor to store in the memory the second token associated with the second computer system.
16.	(Original) The smart device of claim 10 wherein the application is configured to output with the short-range transceiver to the first interface device the first token.
17.	(Currently amended) An authorization system comprises:
a smart device configured to form an ephemeral ID signal, wherein the ephemeral ID signal comprises a first data portion including data associated with a server and a second data portion including data not associated with the user, wherein the smart device is configured to provide the ephemeral ID signal to a plurality of interface devices, wherein the plurality of interface devices comprises a first interface device associated with a first computer system and a second interface device associated with a second computer system, wherein the first computer system is separate from the second computer system;
the fist interface device coupled to the smart device, wherein the first interface device is configured to scan for ephemeral ID signals in a geographic area proximate to the first interface device; wherein the first interface device is configured to receive the ephemeral ID signal, wherein the first interface device is configured to authenticate the ephemeral ID signal, and wherein the first interface device is configured to provide a first identifier and a first nonce to the smart device;
the second interface device coupled to the smart device, wherein the second interface device is configured to scan for ephemeral ID signals in a geographic area proximate to the second interface device; wherein the second interface device is configure to receive the ephemeral ID signal, wherein the second interface device is configured to authenticate the ephemeral ID signal, and wherein the second interface device is configured to provide a second identifier and a second nonce to the smart device;
wherein the smart device is configured to receive the first identifier and the first nonce from the first interface device, wherein the smart device is configured to provide the first identifier and the first nonce to the server, wherein the smart device is configured to receive the second identifier and the second nonce from the second interface device, and wherein the smart device is configured to provide the second identifier and the second nonce to the server; and
a server coupled to the smart device, wherein the server is configured to receive the first identifier and the first nonce from the smart device, wherein the server is configured to form a first token associated with the first interface device in response to the first identifier and the first nonce, wherein the server is configured to provide the first token to the smart device, wherein the first token authorizes the smart device to access the first computer system, wherein the first token is not associated with the second computer system, wherein the server is configured to receive the second identifier and the second nonce from the smart device, wherein the server is configured to form a second token associated with the second interface device in response to the second identifier and the second nonce, and wherein the server is configured to provide the second token to the smart device, wherein the second token authorizes access to the second computer system by the smart-device, wherein the second token is not associated with the first computer system.
18.	(Original) The authorization system of claim 17 
wherein the first interface device comprises a short-range communications channel configured to provide the first identifier and the first nonce to the smart device; 
wherein the short-range communications channel is selected from a group consisting of: a Bluetooth low energy (BLE) transceiver, a Zigbee transceiver and an NFC transceiver.
19.	(Original) The authorization system of claim 17 
wherein the smart device is configured to output to the first interface device the first token; and
wherein the smart device is configured to output to the second interface device the second token.
20.	(Original) The authorization system of claim 17
wherein the server comprises a wide-area communications protocol configure to provide the first token to the smart device; and
wherein the wide-area communications protocol is selected from a group consisting of: WiFi, cellular, 4G, 5G and GSM.


Response to Arguments
5. 	Applicant’s arguments filed on June 17, 2022 have been fully considered and are persuasive.  Furthermore, the amendment overcomes both the objection and the 35 USC § 112 (b) rejection set forth in the previous office action. Thus, all the objection and rejection are withdrawn. 
Allowable Subject Matter
6.	Claims 1-5, 7-14 and 16-20 are allowed. 
7.	The following is an examiner’s statements of reasons for allowance: 
8. 	 The following references/prior arts disclose the general subject matter recited in independent claims 1, 10 and 17.  Claims 1-20 were allowed in the previous office action. These are prior arts that are found when the search is updated.


A.	US Publication No. 2016/0065370 to Le Saint discloses an efficient method for securely generating a cryptogram by a user device, and validating the cryptogram by a server computer. In some embodiments, a secure communication can be conducted whereby a user device provides a cryptogram without requiring the user device to persistently store an encryption key or other sensitive data used to generate the cryptogram. For example, the user device and server computer can mutually authenticate and establish a shared secret. Using the shared secret, the server computer can derive a session key and transmit key derivation parameters encrypted using the session key to the user device. The user device can also derive the session key using the shared secret, decrypt the encrypted key derivation parameters, and store the key derivation parameters. Key derivation parameters and the shared secret can be used to generate a single use cryptogram key. The cryptogram key can be used to generate a cryptogram for conducting secure communications.

B.	US Publication No. 2015/0100499 A1 to Dua discloses an apparatus, system and methodology for establishing a wireless communications link using a wireless device are provided. A computing device includes a wallet application for completing transactions based on wireless data communications between the computing device and at least one external electronic device. The computing device includes a short-range radio frequency (RF) transceiver to communicate with an external RF transceiver. A near-field communication (NFC) module includes a NFC antenna, and the NFC module is configured to transmit wireless setup information between the NFC antenna and a NFC reader in communication with the external electronic device based on the NFC antenna of the computing device being within a RF range of the NFC antenna of the NFC reader. A processor establishes a wireless communications link between the short-range RF transceiver and the external RF transceiver to initiate transactions between the computing device and the at least one external electronic device.

C.	US Publication No. 2017/0255915 to Chandrasekaran discloses a processing system periodically configures a beacon code and random nonce to transmit to a beacon device at a location. Multiple users enter the location with associated user computing devices and retransmit the beacon code broadcasted by the beacon device to the processing system. A computing device at the location transmits to the processing system a request for account data comprising a hardware identifier and retransmits the beacon code and a random nonce. The processing system verifies the request based on the beacon code and random nonce and transmits, to the computing device at the location, user account identifiers associated with user computing devices that retransmitted the beacon code. Within a threshold period of time, the processing system may verify a subsequent request from the computing device, even without receiving the beacon code and random nonce, if the request comprises the hardware identifier

D. 	See the other cite prior arts

However, the above prior arts of record including the rest of the cited prior arts including those cited in the IDS, either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the functional limitation recited in independent claims 1, 10 and 17. For this reason, the specific claim limitations recited in independent claims 1, 10 and 17 taken as whole are found to be allowable.
9.	 The dependent claims which are dependent on the above independent claims 1, 10 and 17 being further limiting to the independent claims, definite and enabled by the specification are also allowed.

10.	Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaw Yin Chen can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMSON B LEMMA/
Primary Examiner, Art Unit 2498